Citation Nr: 1102695	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  07-03 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a disability rating greater than 10 percent 
for herniated nucleus pulposus (HNP) of the lumbosacral spine.

2.  Entitlement to an effective date earlier than May 1, 2004, 
for an award of additional dependency compensation based on clear 
and unmistakable error (CUE).

3.  Whether an October 9, 1991, rating decision, which assigned a 
30 percent rating for service-connected cervical spine disability 
and paid the Veteran as a single Veteran with no dependents, was 
the product of CUE.

4.  Entitlement to service connection for transient ischemic 
attacks.

5.  Entitlement to service connection for atrial fibrillation.

6.  Entitlement to service connection for hypertension.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from December 1963 to January 
1984.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which denied the Veteran's claim for a disability 
rating greater than 10 percent for an HNP of the lumbosacral 
spine.  This matter also is on appeal of a July 2004 
administrative decision in which the Veteran was awarded 
additional dependency compensation effective May 1, 2004.  The 
Veteran seeks an effective date earlier than May 1, 2004, for an 
award of additional dependency compensation.  A Travel Board 
hearing was held at the RO in March 2010 before the undersigned 
Acting Veterans Law Judge and a copy of the hearing transcript 
has been added to the record.

As will be explained below in greater detail, it appears that the 
Veteran is attempting to reopen a prior final rating decision 
dated on October 9, 1991, which assigned a 30 percent rating for 
service-connected cervical spine disability and paid him as a 
single Veteran with no dependents, through his earlier effective 
date claim for additional dependency compensation.  He contends 
that VA committed CUE in an October 9, 1991, rating decision 
because he should have been paid additional dependency 
compensation.  The Board notes that the Court has barred 
appellants from seeking to disturb the finality of a prior rating 
decision by filing a freestanding earlier effective date claim.  
Rudd v. Nicholson, 20 Vet. App. 296 (2006).  Accordingly, the 
claim of entitlement to an effective date earlier than May 1, 
2004, for an award of additional dependency compensation based on 
CUE must be dismissed.  The Board finds, however, that the 
Veteran also properly filed a motion to reverse or revise the 
October 9, 1991, rating decision on the basis of CUE.  The July 
2004 administrative decision denied the Veteran's CUE claim.  The 
Veteran disagreed with this decision in August 2004.

The Veteran's CUE claim is addressed in the REMAND section of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for additional 
development.  VA will notify the Veteran if further action is 
required on his part.


FINDINGS OF FACT

1.  The competent evidence shows that the Veteran's HNP of the 
lumbosacral spine is manifested by, at worst, complaints of pain 
and associated bladder impairment.

2.  In an unappealed rating decision dated on October 9, 1991, 
the RO assigned a 30 percent disability rating for the Veteran's 
service-connected cervical spondylolysis with traumatic arthritis 
and paid him as a single Veteran with no dependents.

3.  In a letter dated on April 17, 2004, and date-stamped as 
received by the RO on April 23, 2004, the Veteran requested 
additional dependency compensation.

4.  In a letter dated on August 26, 2004, and date-stamped as 
received by the RO on September 9, 2004, the Veteran disagreed 
with the effective date of May 1, 2004, for an award of 
additional dependency compensation and requested an earlier 
effective date based on CUE in an October 1991 rating decision.

5.  In a written statement date-stamped as received by the RO on 
September 29, 2008, prior to the promulgation of a decision in 
this appeal, the Veteran requested a withdrawal of his appeal 
with respect to the denial of his service connection claims for 
transient ischemic attacks, atrial fibrillation, and for 
hypertension.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 10 percent 
for an HNP of the lumbosacral spine have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code (DC) 5243 (2010).  

2.  The criteria for a separate 10 percent rating, and no higher, 
effective March 25, 2010, for bladder impairment associated with 
the Veteran's service-connected HNP of the lumbosacral spine have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, DC 5243, 4.115a (2010).

3.  To the extent that he is attempting to disturb the finality 
of the October 9, 1991, rating decision, the Veteran's claim of 
entitlement to an effective date earlier than May 1, 2004, for an 
award of additional dependency compensation based on CUE must be 
dismissed.  Rudd v. Nicholson, 20 Vet. App. 296 (2006).

4.  The criteria for withdrawal of an appeal by the appellant 
have been met on the issue of entitlement to service connection 
for transient ischemic attacks.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. § 20.204 (2010).

5.  The criteria for withdrawal of an appeal by the appellant 
have been met on the issue of entitlement to service connection 
for atrial fibrillation.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. § 20.204 (2010).
 
6.  The criteria for withdrawal of an appeal by the appellant 
have been met on the issue of entitlement to service connection 
for hypertension.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the 
Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  
The VCAA provides that VA shall apprise a claimant of the 
evidence necessary to substantiate his claim for benefits and 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence unless no reasonable possibility exists that 
such assistance will aid in substantiating the claim.

With respect to the Veteran's increased rating claim for an HNP 
of the lumbosacral spine, the Board notes that, in letters issued 
in December 2003 and in December 2007, VA notified the appellant 
of the information and evidence needed to substantiate and 
complete his claim, including what part of that evidence he was 
to provide and what part VA would attempt to obtain for him.  See 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  These letters informed 
the appellant to submit medical evidence showing that his 
service-connected HNP of the lumbosacral spine had worsened.  The 
Veteran also was informed of when and where to send the evidence.  
After consideration of the contents of these letters, the Board 
finds that VA has satisfied substantially the requirement that 
the Veteran be advised to submit any additional information in 
support of his claim.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

As will be explained below in greater detail, the evidence does 
not support granting an increased rating for HNP of the 
lumbosacral spine.  Because the Veteran was fully informed of the 
evidence needed to substantiate his claim, any failure to develop 
this claim under the VCAA cannot be considered prejudicial to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The 
claimant also has had the opportunity to submit additional 
argument and evidence and to participate meaningfully in the 
adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).

Additional notice of the five elements of a service-connection 
claim was provided in the December 2007 VCAA notice letter, as is 
now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

With respect to the timing of the notice, the Board points out 
that the Veterans Court held that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  Here, the December 2003 letter was issued to the 
appellant and his service representative prior to the March 2004 
rating decision which denied the benefits sought on appeal; thus, 
this notice was timely.  Because the appellant's claim is being 
denied in this decision, any question as to the appropriate 
disability rating or effective date is moot and there can be no 
failure to notify the appellant.  See Dingess, 19 Vet. 
App. at 473.  And any defect in the timing or content of the 
notice provided to the Veteran and his service representative has 
not affected the fairness of the adjudication.  See Mayfield, 
444 F.3d at 1328. 

The Board also finds that VA has complied with the VCAA's duty to 
assist by aiding the Veteran in obtaining evidence and affording 
him the opportunity to give testimony before the Board.  It 
appears that all known and available records relevant to the 
issue on appeal have been obtained and associated with the 
Veteran's claims file; the Veteran has not contended otherwise.  
The Veteran does not contend, and the evidence does not show, 
that he is in receipt of Social Security Administration (SSA) 
disability benefits such that a remand to obtain his SSA records 
is required.

As to any duty to provide an examination and/or seek a medical 
opinion, the Board notes that in the case of a claim for 
disability compensation, the assistance provided to the claimant 
shall include providing a medical examination or obtaining a 
medical opinion when such examination or opinion is necessary to 
make a decision on the claim.  An examination or opinion shall be 
treated as being necessary to make a decision on the claim if the 
evidence of record, taking into consideration all information and 
lay or medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of disability; 
and indicates that the disability or symptoms may be associated 
with the claimant's act of service; but does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

The Veteran has been provided with VA examinations which address 
the current nature and severity of his service-connected HNP of 
the lumbosacral spine.  He asserted in a January 2009 statement 
that the September 2008 VA examination was inadequate because it 
was conducted by a PA (physician's assistant) and not by a VA 
physician.  The last page of the September 2008 VA examination 
report indicates that that the examination had been reviewed and 
approved by the examining physician, although this is somewhat 
ambiguous given that no physician is listed in the report.  See 
M21-MR, Part III, Subpart IV, Chapter 3, Section D18(a) (stating 
that, when a VA examination is conducted by a physician's 
assistant, the examination report also must be reviewed and 
signed by a VA physician).  The Board observes, however, that it 
is not bound by any of the provisions found in the M21-MR.  See 
38 C.F.R. § 19.5 (2010).  The provisions of the M21-MR do not 
have the force of law and are not binding on the Board unless the 
Court specifically determines that the provision(s) at issue are 
substantive in nature.  The Court has not reached this 
determination with respect to the M21-MR provision at issue here.  
In other words, there is no published, precedential decision of 
the Court which holds that M21-MR, Part III, Subpart IV, Chapter 
3, Section D18(a), is a substantive rule which is binding on the 
Board such that the September 2008 VA examination report can be 
considered inadequate medical evidence because it is not signed 
by a VA physician.

In questioning the adequacy of the September 2008 VA examination 
report, the appellant appears to be raising a general challenge 
to the professional competence of the PA who conducted that 
examination.  Both the Court and the Federal Circuit have held, 
however, that the Board is entitled to presume the competence of 
a VA examiner and specific challenges to a VA examiner's 
competency must be raised by the appellant to overcome this 
presumption.  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 
2009) and Bastien v. Shinseki, 599 F.3d 1301 (Fed. Cir. 2010); 
see also Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) (citing 
Hilkert v. West, 12 Vet. App. 145, 151 (1999)).  The appellant in 
Cox challenged the adequacy of a medical examination conducted by 
a VA nurse practitioner and asserted that VA's failure to provide 
him with an examination conducted by a VA physician violated VA's 
duty to assist under the VCAA. See Cox, 20 Vet. App. at 567.  The 
Court rejected this argument in Cox and held, " We have never 
required, nor do we intend to do so here, that medical 
examinations under section 5103A only be conducted by 
physicians."  Id. at 568 (citing Goss v. Brown, 9 Vet. App. 109, 
114 (1996) (upholding VA nurses' statements regarding medical 
nexus as well-grounded medical evidence) and Williams v. Brown, 
4. Vet. App. 270, 273 (finding opinions of a VA registered nurse 
therapist to be competent medical evidence)).  

The Court also held in Cox that the appellant's argument that a 
VA examination conducted by a nurse practitioner was not 
competent medical evidence "is not supported by" 38 C.F.R. § 
3.159(a)(1).  Id. at 569.  With regard to nurse practitioners, 
the Court noted in Cox that, because of their medical education 
and training, they "fit[] squarely into the requirement of § 
3.159(a)(1) as one competent to provide diagnoses, statements, or 
opinions."  Id.  The Court concluded that VA had satisfied the 
duty to assist under the VCAA in Cox by providing a medical 
examination conducted by a nurse practitioner.  Id.  The Court 
further held in Cox that "the Board is entitled to assume the 
competence of a VA examiner."  Id. at 569 (citations omitted).  
Absent evidence or argument which called in to question a VA 
examiner's professional competence, the Court concluded in Cox 
that it is not error for the Board to presume that a VA examiner 
is competent.  Id.

The Federal Circuit in Rizzo expressly adopted the Cox standard 
regarding the presumption of competence of VA examiners absent 
specific argument or evidence concerning professional competence 
advanced by an appellant.  See Rizzo, 580 F.3d at 1290-91.  In 
adopting the presumption of competence of VA examiners announced 
by the Court in Cox, the Federal Circuit specifically held in 
Rizzo that:

Absent some challenge to the expertise of a VA expert, 
this court perceives no statutory or other requirement 
that VA must present affirmative evidence of a 
physician's qualifications in every case a 
precondition for the Board's reliance upon that 
physician's opinion. Indeed, where the Veteran does 
not challenge a VA medical expert's competence or 
qualifications before the Board, this court holds that 
VA need not affirmatively establish that expert's 
competency.

Id.  The appellant in this case has not raised a specific 
challenge to the professional medical competence or 
qualifications of the PA who conducted the September 2008 VA 
examination.  

Recent Federal Circuit precedent also suggests that VA correctly 
relied upon the September 2008 examination report in adjudicating 
the Veteran's increased rating claim for an HNP of the 
lumbosacral spine.  In Bastien, an appellant challenged the 
qualifications of a VA physician to provide a medical expert 
opinion on the grounds that this physician lacked objectivity 
and/or independence because he was a VA employee.  See Bastien, 
599 F.3d at 1306-7.  Citing Rizzo, the Federal Circuit in Bastien 
rejected the appellant's challenge to the qualifications of a VA 
physician and held instead that the law and regulations provide 
that VA "is explicitly and implicitly authorized to use its own 
employees as experts."  See Bastien, 599 F.3d at 1307 (citing 38 
U.S.C. §§ 5103A(d), 7109(a); 38 C.F.R. § 20.901).  The Federal 
Circuit also held in Bastien that an appellant challenging the 
expertise of a VA physician must "set forth the specific 
reasons...that the expert is not qualified to give an opinion."  
Id.  That has not happened in this case.  

The appellant has not identified or submitted any evidence or 
argument that the PA who conducted the September 2008 VA 
examination was not competent or lacked the professional medical 
training necessary to conduct a thorough physical examination and 
report accurately the results of that examination.  He contends 
instead that the absence of a VA physician's signature on an 
examination report renders it inadequate for adjudication 
purposes.  This argument is not persuasive for the reasons 
outlined above.  Nor is there any requirement, as the Court held 
in Cox and as the Federal Circuit held in Rizzo, that VA 
establish the competence of the PA (or any other examiner) prior 
to relying on the Veteran's September 2008 VA examination in 
adjudicating his increased rating claim for an HNP of the 
lumbosacral spine.  The Federal Circuit noted in Rizzo that there 
was "no law or precedent suggesting that the Board must have 
first established [a VA examiner's] qualifications on the record 
before assigning his opinion probative value."  See Rizzo, 580 
F.3d at 1291-92.

Even assuming for the sake of argument only that it was error to 
rely on the September 2008 VA examination report because it was 
not signed by a VA physician, any error is harmless in this case 
because there has been no showing that the PA who conducted the 
September 2008 VA examination was not competent or did not report 
accurately the Veteran's current low back symptomatology.  
Although the Veteran asserted in January 2009 that no 
measurements were taken of his lumbosacral spine range of motion 
by the PA at the VA examination in September 2008, a review of 
this examination report clearly shows that complete range of 
motion studies were performed.  Thus, the Veteran's lay assertion 
regarding the lack of range of motion studies simply is not 
credible.  

The Board also finds that the September 2008 VA examination is 
adequate for evaluation purposes because it addressed fully all 
of the Veteran's contentions regarding his low back disability, 
described completely his current low back symptomatology, and 
made findings appropriate to the Rating Schedule.  See 38 C.F.R. 
§ 4.2 (2010).  The Board further finds that a remand to obtain a 
VA physician's signature on the September 2008 VA examination 
report would serve no purpose but to delay further the 
adjudication of the appellant's claim with no benefit flowing to 
him.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(holding that strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on the VA with no benefit flowing to the 
Veteran) and Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(holding that remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).  In summary, VA has done everything 
reasonably possible to notify and to assist the Veteran and no 
further action is necessary to meet the requirements of the VCAA.

The Veteran contends that his service-connected HNP of the 
lumbosacral spine is more disabling than currently evaluated.  He 
testified at his March 2010 Travel Board hearing that he 
experienced constant lumbosacral spine pain which he rated as 5-
6/10 on a pain scale (with 10/10 being the worst pain).  He also 
testified that he experienced urinary incontinence, was required 
to wear pads, and was treated with prescription medication for 
urinary incontinence.  

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be determined, 
the average impairment of earning capacity. 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities and the criteria that must be met for specific 
ratings.  The regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history.  38 C.F.R. § 4.2; see also Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Where an increase in the level of a service-connected disability 
is at issue, the primary concern is the present level of 
disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  In 
Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that 
"staged" ratings are appropriate for an increased rating claim 
when the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would warrant 
different ratings.

The Veteran's service-connected HNP of the lumbosacral spine 
currently is evaluated as 10 percent disabling by analogy to 
38 C.F.R. § 4.71a, DC 5243 (intervertebral disc syndrome).  See 
38 C.F.R. § 4.71a, DC 5243 (2010).  He filed the currently 
appealed claim in October 2003.

The schedular criteria for the evaluation of back disabilities 
were changed during the pendency of the adjudication of the 
Veteran's claim.  When a new statute is enacted or a new 
regulation is issued while a claim is pending before VA, VA must 
first determine whether the statute or regulation identifies the 
types of claims to which it applies.  If the statute or 
regulation is silent, VA must determine whether applying the new 
provision to claims that were pending when it took effect would 
produce genuinely retroactive effects.  If applying the new 
provision would produce such retroactive effects, VA ordinarily 
should not apply the new provision to the claim.  If applying the 
new provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  Statutes and 
regulations are presumed not to apply in any manner that would 
produce genuinely retroactive effects, unless the statute or 
regulation itself provides for such retroactivity.  
VAOPGCPREC 7-2003 (Nov. 19, 2003).  See Landgraf v. USI Film 
Products, 511 U.S. 244 (1994); Regions Hospital v. Shalala, 522 
U.S. 448 (1998); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003).

The regulations regarding diseases and injuries to the spine, to 
include intervertebral disc syndrome, were revised effective 
September 26, 2003 (just prior to the Veteran filing his 
increased rating claim in October 2003).  Under these revised 
regulations, the back disability is evaluated under the formula 
for rating intervertebral disc syndrome based on incapacitating 
episodes, diseases and injuries to the spine are to be evaluated 
under diagnostic codes 5235 to 5243.  

A 100 percent evaluation is warranted for intervertebral disc 
syndrome with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine affected 
by residuals of injury or disease or for unfavorable ankylosis of 
the entire spine.  A 50 percent evaluation is warranted for 
unfavorable ankylosis of the entire thoracolumbar spine.  A 40 
percent evaluation is warranted for unfavorable ankylosis of the 
entire cervical spine; or, forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  A 20 percent evaluation is warranted for 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion of 
the cervical spine greater than 15 degrees but not greater than 
30 degrees; or, the combined range of motion of the thoracolumbar 
spine not greater than 120 degrees; or, the combined range of 
motion of the cervical spine not greater than 170 degrees; or, 
muscle spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  

Note (1) provides that VA should evaluate any associated 
objective neurologic abnormalities, including, but not limited 
to, bowel or bladder impairment, separately, under an appropriate 
diagnostic code.  Note (2) states that for VA compensation 
purposes, normal forward flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward flexion 
of the thoracolumbar spine is zero to 90 degrees, extension is 
zero to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees. The combined range of motion refers to the sum of the 
range of forward flexion, extension, left and right lateral 
flexion, and left and right rotation.  The normal combined range 
of motion of the cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees.  The normal ranges of motion 
for each component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined range of 
motion.  Note (5) provides that for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire cervical 
spine, the entire thoracolumbar spine, or the entire spine is 
fixed in flexion or extension, and the ankylosis results in one 
or more of the following: difficulty walking because of a limited 
line of vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due to nerve root 
stretching.  Fixation of a spinal segment in neutral position 
(zero degrees) always represents favorable ankylosis.  Note (6) 
directs to separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

The General Rating Formula for Diseases and Injuries of the Spine 
(General Rating Formula) provides that IVDS can be evaluated 
either under that formula or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes 
(found at DC 5243), whichever results in the higher evaluation.  
Note (1) to the General Rating Formula also provides that any 
associated objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be evaluated 
separately under an appropriate diagnostic code.  See 38 C.F.R. 
§ 4.71a, DCs 5235-5243, Note (1) (2010).

A 10 percent rating is assigned under DC 5243 for intervertebral 
disc syndrome (IVDS) with incapacitating episodes having a total 
duration of at least one week but less than 2 weeks during the 
past 12 months.  A 20 percent rating is assigned for IVDS with 
incapacitating episodes having a total duration of at least 
2 weeks but less than 4 weeks during the past 12 months.  A 
40 percent rating is assigned for IVDS with incapacitating 
episodes having a total duration of at least 4 weeks but less 
than 6 weeks during the past 12 months.  A maximum 60 percent 
rating is assigned under DC 5243 for IVDS with incapacitating 
episodes having a total duration of at least 6 weeks during the 
past 12 months.  Note (1) to DC 5243 defines an incapacitating 
episode as a period of acute signs and symptoms due to IVDS that 
requires bed rest prescribed by a physician and treatment by a 
physician.  Id.

The basis of disability evaluations is the ability of the body as 
a whole to function under the ordinary conditions of daily life, 
including employment.  38 C.F.R. § 4.10 (2010).  Disability of 
the musculoskeletal system is primarily the inability to perform 
the normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  38 C.F.R. § 4.40 
(2010).  Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on movement, 
swelling, deformity or atrophy of disuse, instability of station, 
or interference with standing, sitting, or weight bearing.  For 
the purpose of rating disability from arthritis, the lumbar 
vertebrae are considered a group of minor joints ratable on a 
parity with major joints.  38 C.F.R. § 4.45 (2010).  VA must 
consider "functional loss" of a musculoskeletal disability 
separately from consideration under the diagnostic codes; 
"functional loss" may occur as a result of weakness, 
fatigability, incoordination or pain on motion.  38 C.F.R. §§ 
4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  VA 
must consider any part of the musculoskeletal system that becomes 
painful on use to be "seriously disabled."

If a Veteran has separate and distinct manifestations relating to 
the same injury, he should be compensated under different 
diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); 
Fanning v. Brown, 4 Vet. App. 225 (1993).  The evaluation, 
however, of the same manifestation under different diagnostic 
codes is to be avoided.  38 C.F.R. § 4.14 (2010).  The Rating 
Schedule may not be employed as a vehicle for compensating a 
claimant twice or more for the same symptomatology, since such a 
result would overcompensate the claimant for the actual 
impairment of his earning capacity and would constitute 
pyramiding.  See Esteban, citing Brady v. Brown, 4 Vet. App. 203 
(1993).  

Under 38 C.F.R. §§ 4.40 and 4.45, a Veteran's pain, swelling, 
weakness, and excess fatigability must be considered when 
determining the appropriate evaluation for a disability using the 
limitation of motion diagnostic codes.  See Johnson v. Brown, 
9 Vet. App. 7, 10 (1996). The Court held in DeLuca that all 
complaints of pain, fatigability, etc., shall be considered when 
put forth by a Veteran.  Therefore, consistent with DeLuca and 38 
C.F.R. § 4.59, the Veteran's complaints of pain have been 
considered in the Board's review of the diagnostic codes for 
limitation of motion.

The Board finds that the preponderance of the evidence is against 
the Veteran's claim for a disability rating greater than 
10 percent for an HNP of the lumbosacral spine.  The competent 
evidence shows that the Veteran's service-connected HNP of the 
lumbosacral spine is manifested by, at worst, complaints of pain.  
A private magnetic resonance imaging (MRI) scan of the Veteran's 
lumbar spine taken in June 2003 showed mild annual disc 
protrusion at L1-2 without impingement and a large focal disc 
protrusion at L5-S1 which impinged on the thecal sac and markedly 
narrowed the left neural foramen.  On private outpatient 
treatment in July 2003, the Veteran complained of continued low 
back pain which had decreased.  He reported that taking Celebrex 
twice a day had helped with his pain.  The Veteran's recent MRI 
scan was reviewed.  The private physician recommended epidural 
steroid injections, surgery, or no treatment.  The Veteran stated 
that he wanted to proceed with surgery (a discectomy at L5-S1).  
The impression was HNP at L5-S1.

In August 2003, the Veteran complained of low back pain which he 
rated as 8/10 on a pain scale (with 10/10 being the worst pain).  
Physical examination showed not much of a reflex, no sacroiliac 
joint reflex on the left, and positive sitting straight leg 
raise.  The Veteran again expressed a desire to proceed with 
surgery.  The impression was unchanged.  

On VA examination in December 2003, the Veteran's complaints 
included low back pain which he rated as 3/10 on a pain scale 
(with 10/10 being the worst pain).  He denied experiencing any 
incapacitation due to his low back disability although he also 
reported losing 5 weeks of time from work due to this disability.  
He stated that, although he had surgery on the cervical spine, no 
surgical procedures had been performed on his lumbar spine.  The 
Veteran was employed as an attorney.  He was able to brush his 
teeth, take a shower, vacuum, drive a car, cook, climb stress, 
dress himself, take out the trash, walk, shop, perform gardening 
activities, and push a lawnmower.  Physical examination of the 
thoracolumbar spine showed no complaints of radiating pain on 
movement, no muscle spasm, no tenderness, and negative straight 
leg raising bilaterally.  Range of motion testing of the 
thoracolumbar spine showed flexion to 80 degrees, lateral flexion 
to 30 degrees in each direction, and rotation to 40 degrees in 
each direction.  Pain additionally limited the Veteran's range of 
motion in the thoracolumbar spine although it was not limited by 
fatigue, weakness, lack of endurance, or incoordation.  There was 
no ankylosis of the spine or signs of IVDS.  Lumbar spine x-rays 
showed spondylosis.  The VA examiner concluded that the Veteran's 
HNP of the lumbosacral spine had minimal impact on his activities 
of daily living.  The diagnoses included HNP at L5-S1.

In a January 2008 letter, Gordon B. Marshall, M.D., stated that 
the Veteran had been a patient of his for several years with 
diagnoses of cervical and lumbar problems.  Dr. Marshall also 
stated that the Veteran had undergone neck surgery for 
pseudoarthritis.  The Veteran had additional problems in his 
lower back which ranged from herniated discs to lumbosacral 
spondylosis.  The Veteran had been undergoing pain management for 
these problems, to include injections and physical therapy, but 
this was not a cure and his activities still were limited 
significantly by pain.  Dr. Marshall stated that it would take at 
least another 12 months for the Veteran to recover.  

Private outpatient treatment records from Dr. Marshall dated in 
2007-2008 show that the Veteran's diagnoses included lumbar HNP 
at L3-4, lumbar disc degeneration, and lumbar spinal stenosis at 
L4-5.  For example, in September 2007, the Veteran's complaints 
included worsening low back pain.  He stated that it felt like 
something was shifting in his back but he still denied any 
radiating pain in to his bilateral legs.  He continued to walk on 
a daily basis.  In November 2007, the Veteran complained of 
continued low back pain.  He stated that his initial lumbar 
epidural steroid injection had helped for 2-3 days.  In January 
2008, the Veteran complained that, although he had received a few 
injections into the lumbar spine and noticed immediate relief for 
a few days, his pain gradually had come back.  

On VA examination in September 2008, the Veteran's complaints 
included back pain, stiffness, weakness, fatigability, and lack 
of endurance on a daily basis with flare-ups about twice a week.  
The VA examiner reviewed the Veteran's claims file, including his 
service treatment records.  The Veteran reported experiencing 
flare-ups of low back pain about twice a week and denied having 
any surgery on his lumbar spine.  He did not wear a back brace, 
back belt, or back corset.  He had not had any chiropractic or 
acupuncture treatment.  He stated that physical therapy had not 
helped his lumbar spine in the past.  A private MRI scan taken in 
July 2008 was reviewed by the VA examiner and showed multiple 
level degenerative changes in the lumbar spine, mild multi-level 
central canal narrowing most prevalent at L3-4 and L4-5 levels, 
and multi-level degenerative facet arthrosis.  The Veteran 
reported that he could sit for 2 hours and stand for 30 minutes 
before developing low back pain.  He also reported experiencing 
bladder issues in the past, including pre-void dribbling, and was 
on medication which helped his urinary problems.  He reported 
further that he occasionally had stool urgency but found that, if 
he did not delay defecation, then he had no issues with 
incontinence.  He did not wear pads or any type of protective 
garment.  The Veteran denied any additional limitation of motion 
or functional impairment during flare-ups of low back pain.  He 
could walk unaided and did not use a cane, crutch, walker, 
electric scooter, or wheelchair.  He was not unsteady and did not 
have a history of falls.  He also was able to perform his 
activities of daily living without difficulty.

Physical examination of the thoracolumbar spine in September 2008 
showed a loss of lordosis, some mild lumbar scoliosis, and 
increased thoracic kyphosis, no palpable or visible spasms of the 
paraspinous musculature, and a non-tender vertebral column.  
Range of motion testing showed lateral flexion to 30 degrees 
bilaterally, extension to 30 degrees, flexion to 80 degrees, and 
rotation to 30 degrees bilaterally.  The Veteran complained of 
pain on motion with lateral flexion to the left, rotation to the 
left, and with forward flexion.  Straight leg raising was 
negative.  The Veteran also had a normal gait.  X-rays of the 
lumbar spine showed degenerative changes mainly involving the 
upper lumbar spine and degenerative changes involving the 
sacroiliac joints.  X-rays of the thoracic spine showed minimal 
multilevel degenerative changes with minimal thoracic kyphosis.  
The VA examiner stated that, applying the DeLuca criteria, he 
found no objective clinical evidence that the Veteran's function 
was limited additionally by pain, fatigue, weakness, 
incoordination, or lack of endurance.  Pain had the greatest 
functional impact in all cases.  The Veteran also had not had any 
physician-directed bed rest in the previous 12 months due to a 
spine condition with an incapacitating episode.  The diagnoses 
included degenerative disc disease of the lumbar spine and of the 
thoracic spine and thoracic kyphosis.

The Veteran had a series of radiofrequency treatments for 
management of his low back pain performed at a private facility 
in 2008 and 2009.  In a "Summary of Care" dated in June 2009 
and included in these private records, Mihnea Dumitrescu, M.D., 
stated that the Veteran had been a patient at this pain clinic 
since October 2007 and was evaluated initially for low back pain.  
He had been seen since that time for a variety of complaints, to 
include back pain.  Dr. Dumitrescu noted that the Veteran had a 
long history of chronic low back pain which had begun in 1983.  
He also stated that the Veteran had gone through several rounds 
of epidural steroid injections, facet joint injections, and 
radiofrequency treatment in an attempt to relieve his low back 
pain.  The Veteran had reported varying degrees of relief with 
these treatments.  His low back pain led to short periods of 
incapacitation and limited his activities overall.  
Dr. Dumitrescu stated that, although the Veteran was seen on a 
consistent basis every 3 to 6 months, his pain was never fully 
resolved.

The Veteran testified at his March 2010 Board hearing that, 
although he had been treated for 2 years with pain management, 
his low back pain never went away completely.  He also testified 
that his range of motion was limited and he experienced some 
numbness and tingling in his feet and lower legs.  He testified 
further that he suffered from urinary incontinence, had to wear 
pads, and urinated every 4 hours during the day.  He reported 
being treated with medication for his urinary incontinence.  He 
also reported that he urinated between 1 and 3 times per night.  
He stated that, if he exerted his back too much, it would begin 
to hurt and cramp or lock up on him.  

The Board acknowledges the Veteran's continuing complaints of low 
back pain which he attributes to his service-connected HNP of the 
lumbosacral spine.  The competent evidence shows, however, that 
the Veteran does not experience any incapacitating episodes of 
IVDS associated with his service-connected HNP of the lumbosacral 
spine such that a disability rating greater than 10 percent is 
warranted under DC 5243.  See 38 C.F.R. § 4.71a, DC 5243 (2010).  
The VA examiner specifically found at the Veteran's most recent 
VA examination in September 2008 that he had not had any 
physician-directed bed rest in the previous 12 months due to a 
spine condition with an incapacitating episode.  The Board 
acknowledges that IVDS also can be evaluated under the General 
Rating Formula.  There is no competent evidence, however, that 
the Veteran's service-connected HNP of the lumbosacral spine 
results in limited range of motion of the thoracolumbar spine or 
muscle spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such that a disability rating 
greater than 10 percent is warranted under the General Rating 
Formula.  The VA examiner also found in September 2008 that, even 
applying the DeLuca criteria, there was no additional limitation 
of motion in the Veteran's lumbosacral spine.  Although there was 
objective evidence of a loss of lordosis, some mild lumbar 
scoliosis, and increased thoracic kyphosis, there were no 
palpable or visible spasms of the paraspinous musculature.  In 
other words, it appears that the abnormal spinal contour found in 
September 2008 was not caused by muscle spasm or guarding.  The 
Veteran also has not identified or submitted any competent 
evidence, to include a medical nexus, which demonstrates his 
entitlement to a disability rating greater than 10 percent for 
his service-connected HNP of the lumbosacral spine.  Thus, the 
Board finds that the criteria for a disability rating greater 
than 10 percent for service-connected HNP of the lumbosacral 
spine are not met.  

The Board also finds that the evidence supports assigning a 
separate 10 percent rating for bladder impairment associated with 
the Veteran's service-connected HNP of the lumbosacral spine.  
See 38 C.F.R. §§ 4.71a, Note (1).  The Board notes that, at his 
most recent VA examination in September 2008, the Veteran 
reported that, although he had bladder issues in the past and 
pre-void dribbling, he did not wear pads or any type of 
protective garment.  The Veteran also reported that he had been 
seeing a urologist and was placed on Detrol which had helped with 
his pre-void dribbling.  He stated that he occasionally had stool 
urgency but found that, if he did not delay for defecation, he 
had no issues with incontinence.  The Veteran testified credibly 
at his March 2010 Board hearing that he currently experienced 
urinary incontinence and was required to wear pads.  He also 
testified that he urinated every 4 hours during the day and 
between 1 and 3 times per night.  He testified further that he 
was on prescription medication for urinary incontinence.  The 
Board notes that 38 C.F.R. § 4.115a provides a 10 percent rating 
for urinary frequency with a daytime voiding interval between 2 
and 3 hours or awakening to void 2 times per night.  See 
38 C.F.R. § 4.115a.  Given the foregoing, and especially in light 
of the Veteran's credible testimony, the Board finds that a 
separate 10 percent rating for bladder impairment associated with 
service-connected HNP of the lumbosacral spine is warranted.

Dismissal of Service Connection Claims

In the currently appealed rating decision issued in March 2004, 
the RO denied the Veteran's claims of service connection for 
transient ischemic attacks, atrial fibrillation, and for 
hypertension.  In a written statement date-stamped as received by 
the RO on September 29, 2008, prior to the promulgation of a 
decision in this appeal, the Veteran requested that his appeal be 
withdrawn with respect to the denial of these claims.  

The Board observes that it may dismiss any appeal which fails to 
allege specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at any 
time before the Board promulgates a decision.  38 C.F.R. § 20.204 
(2010).  Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  Given the 
Veteran's September 2008 statement requesting withdrawal of his 
appeal for service connection for transient ischemic attacks, 
atrial fibrillation, and for hypertension, there remain no 
allegations of errors of fact or law for appellate consideration 
with respect to these claims.  Accordingly, the Board does not 
have jurisdiction to review these claims and they are dismissed.

Earlier Effective Date for Additional Dependency Compensation 

As noted in the Introduction, the Veteran is seeking an effective 
date earlier than May 1, 2004, for an award of additional 
dependency compensation.  He specifically contends that the RO 
committed CUE in an October 9, 1991, rating decision which 
awarded him a 30 percent disability rating for a service-
connected cervical spine disability and paid him as a single 
Veteran with no dependents.  The Veteran has argued that VA knew 
or should have known that he still was married to his wife at the 
time of the October 1991 rating decision, entitling him to 
additional dependency compensation, and it was CUE for VA to pay 
him as a single Veteran with no dependents at that time.  His 
earlier effective date claim is based on his argument that the RO 
committed CUE in the October 1991 rating decision.

In an October 9, 1991, rating decision, the RO assigned a higher 
30 percent rating for the Veteran's service-connected cervical 
spondylolysis with traumatic arthritis effective July 11, 1991.  
The Veteran's combined disability evaluation was 40 percent.  He 
was advised to review the enclosed VA Form 1-4107, "Notice of 
Procedural and Appellate Rights," and VA form 21-6754, 
"Increased Disability Compensation" for additional information 
concerning his disability compensation award.  This decision was 
not appealed with respect to the disability rating assigned for 
the Veteran's service-connected cervical spine disability and 
became final.  See 38 U.S.C.A. § 7105.  

The next relevant correspondence concerning additional dependency 
compensation occurred when the Veteran submitted a letter dated 
on April 17, 2004, and date-stamped as received by the RO on 
April 23, 2004, in which he asserted entitlement to additional 
dependency compensation based on information which he had filed 
at VA when he originally filed his service connection claims in 
1984.  The Veteran contended that April 12, 2004, correspondence 
from VA which notified him that he was being paid as a single 
Veteran with no dependents was the first notice he had ever 
received concerning his marital and dependent status.  He 
asserted that VA had erred in not paying him additional 
dependency compensation effective from the date of his original 
disability compensation award.  

In response, the RO issued the currently appealed administrative 
decision dated on July 31, 2004, in which the Veteran was 
notified that his spouse had been added to his disability 
compensation award and he would be paid additional compensation 
for her effective May 1, 2004.  The Veteran disagreed with this 
decision in an August 26, 2004, letter which was date-stamped as 
received by the RO on September 9, 2004.  In that letter, the 
Veteran contended that VA had committed CUE in not paying him 
additional dependency compensation effective from the date of his 
original disability compensation award.  He also contended that 
he was entitled to an effective date earlier than May 1, 2004, 
for an award of additional dependency compensation based on VA's 
error.

In Rudd v. Nicholson, 20 Vet. App. 296 (2006), the Court held 
that appellants are prohibited from collaterally attacking a 
prior final rating decision by filing a freestanding earlier 
effective date claim.  The Court specifically held that, once a 
decision assigning an effective date has become final, as is the 
case here with the October 9, 1991, rating decision, a claimant 
may not properly file, and VA has no authority to adjudicate, a 
freestanding earlier effective date claim in an attempt to 
overcome the finality of an unappealed RO decision.  The Court 
reasoned in Rudd that to allow such claims would vitiate the rule 
of finality.  See Rudd, 20 Vet. App. at 299.  Although there are 
numerous exceptions to the rule of finality and application of 
res judicata within the VA adjudication system, a new and 
distinct claim for an earlier effective date is not one of the 
recognized statutory exceptions to finality.  See Rudd, 20 Vet. 
App. at 300; see also DiCarlo v. Nicholson, 20 Vet. App. 52, 56-
57 (2006) (discussing the types of collateral attack authorized 
to challenge a final decision by the Secretary).

In this case, it is undisputed that the October 9, 1991, rating 
decision, which assigned a higher 30 percent rating for the 
Veteran's service-connected cervical spondylolysis with traumatic 
arthritis, is final.  It also is undisputed that the Veteran 
essentially seeks to reopen this prior final rating decision by 
means of the currently appealed claim for an effective date 
earlier than May 1, 2004, for an award of additional dependency 
compensation.  He has asserted that it was CUE for the RO not to 
pay him additional dependency compensation since October 1991.  
While the Board expresses no opinion on the eventual success of 
such a motion, the proper way to assert error in a final decision 
would be through an allegation, brought to the RO, that the 
October 9, 1991, rating decision contained CUE.  38 U.S.C. § 
5109A; see Moody v. Principi, 360 F.3d 1306, 1309 (Fed.Cir.2004).  
As will be explained below, the Board finds that the Veteran has 
filed a CUE motion with respect to the October 9, 1991, rating 
decision, although it appears that the RO mishandled this motion 
by treating it as an earlier effective date claim in violation of 
Rudd.  The Board cannot adjudicate the Veteran's earlier 
effective date claim to the extent that it attempts to reopen a 
prior final rating decision on the basis of CUE without violating 
the Court's express prohibition against freestanding earlier 
effective date claims found in Rudd.  Rudd v. Nicholson, 20 Vet. 
App. 296 (2006).  Therefore, there is no legal entitlement to an 
effective date earlier than May 1, 2004, for an award of 
additional dependency compensation based on CUE and the Board 
must dismiss this claim.  See Sabonis, 6 Vet. App. at 426 
(holding that, where the law is dispositive, the claim must be 
denied due to an absence of legal entitlement).


ORDER

Entitlement to a disability rating greater than 10 percent for a 
herniated nucleus pulposus (HNP) of the lumbosacral spine is 
denied.

Entitlement to a separate 10 percent rating effective March 25, 
2010, for bladder impairment associated with a service-connected 
HNP of the lumbosacral spine is granted, subject to the laws and 
regulations governing the payment of monetary benefits.

Entitlement to an effective date earlier than May 1, 2004, for an 
award of additional dependency compensation based on clear and 
unmistakable error (CUE) is dismissed.

Entitlement to service connection for transient ischemic attacks 
is dismissed.

Entitlement to service connection for atrial fibrillation is 
dismissed.

Entitlement to service connection for hypertension is dismissed.


REMAND

The Veteran is attempting to reopen the prior final rating 
decision issued in October 9, 1991, on the basis of CUE.  He has 
asserted that there was CUE in this rating decision because VA 
failed to pay him additional dependency compensation to which he 
was entitled.  As noted above, the Board has dismissed the 
Veteran's earlier effective date claim for an award of additional 
dependency compensation because he sought to reopen the prior 
final rating decision issued in October 9, 1991, in violation of 
Rudd.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).  The Board 
also finds that the Veteran has filed a motion to reverse or 
revise, on the basis of CUE, the October 9, 1991, rating 
decision, although it appears that the RO mishandled this CUE 
claim as an earlier effective date claim in violation of Rudd.  

As an initial matter, the Board notes that the VCAA and its 
implementing regulations, codified in part at 38 C.F.R. § 3.159, 
are not applicable to CUE claims.  See Simmons v. Principi, 17 
Vet. App. 104, 109 (2003); Parker v. Principi, 15 Vet. App. 407, 
412 (2002); Livesay v. Principi, 15 Vet. App. 165 (2001); 
VAOPGCPREC 12-2001 at para. 7 (July 6, 2001) (finding that VA 
does not have "a duty to develop" in CUE claims because "there 
is nothing further that could be developed").  As noted in 
Livesay, CUE claims are not conventional appeals but instead are 
requests for revision of previous decisions.  Claims based on CUE 
are fundamentally different from any other kind of action in the 
VA adjudicative process.  A litigant alleging CUE is not pursuing 
a claim for benefits but is instead collaterally attacking a 
final decision.  Livesay, 15 Vet. App. at 178-179.  Moreover, a 
litigant alleging CUE has the burden of establishing such error 
on the basis of the evidence of record at the time of the 
challenged decision.  Id.

Previous determinations, which are final and binding, including 
decisions of service connection, degree of disability and other 
issues, will be accepted as correct in the absence of CUE.  38 
U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a). To establish a valid CUE 
claim, a Veteran must show that either the correct facts, as they 
were known at the time, were not before the adjudicator, or that 
the statutory or regulatory provisions extant at the time were 
incorrectly applied.  Russell v. Principi, 3 Vet. App. 310 
(1992).

The Court has stressed consistently the rigorous nature of the 
concept of CUE.  "Clear and unmistakable error is an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts: it is 
not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 
1 Vet. App. 370, 372 (1991).  Clear and unmistakable errors "are 
errors that are undebatable, so that it can be said that 
reasonable minds could only conclude that the original decision 
was fatally flawed at the time it was made."  Russell v. 
Principi, 3 Vet. App. 310, 313-4.  "It must always be remembered 
that CUE is a very specific and rare kind of 'error.'" Fugo v. 
Brown, 6 Vet. App. 40, 43 (1993).

The Court has propounded a three-prong test to determine whether 
CUE is present in a prior determination: (1) Either the correct 
facts, as they were known at the time, were not before the 
adjudicator (i.e., more than a simple disagreement as to how the 
facts were weighed or evaluated) or the statutory or regulatory 
provisions extant at that time were incorrectly applied; (2) the 
error must be "undebatable" and of the sort "which, had it not 
been made, would have manifestly changed the outcome at the time 
it was made"; and (3) a determination that there was CUE must be 
based on the record and law that existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 
(1994), quoting Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992) (en banc).

A determination that there was CUE must be based on the record 
and law that existed at the time of the prior adjudication in 
question and not on subsequent determinations of record.  Damrel, 
6 Vet. App. at 245.  To establish a valid claim of CUE, the 
claimant must demonstrate that either the correct facts, as they 
were known at the time, were not before the adjudicator, or that 
statutory or regulatory provisions extant at the time were 
applied incorrectly.  Daniels v. Gober, 10 Vet. App. 474 (1997).

A mere difference of opinion in the outcome of the adjudication 
or a disagreement as to how facts were weighed and evaluated does 
not provide a basis upon which to find that VA committed 
administrative error during the adjudication process.  Luallen v. 
Brown, 8 Vet. App. 92, 96 (1995).  The alleged error must be of 
fact or of law that, when called to the attention of later 
reviewers, compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  Thus, even where the premise of 
error is accepted, if it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be CUE.  
Allegations that previous adjudications had improperly weighed 
and evaluated the evidence also can never rise to the stringent 
definition of CUE.  See Fugo, 6 Vet. App. at 43-44.

The Veteran essentially contends that the RO committed CUE in an 
October 9, 1991, rating decision which assigned a 30 percent 
rating for service-connected cervical spondylolysis with 
traumatic arthritis.  He contends that the RO knew or should have 
known that he was married to his spouse at the time of this 
rating decision and incorrectly paid him as a single Veteran with 
no dependents following the promulgation of this decision.  He 
also contends that the RO committed CUE when it failed to notify 
him of his entitlement to additional dependency compensation 
until the July 2004 administrative decision when his spouse was 
added to his disability compensation award.

In the July 2004 administrative decision, the RO specifically 
addressed the Veteran's allegation of CUE with respect to VA's 
alleged failure to notify him of his entitlement to additional 
dependency compensation.  The RO noted that VA regulations 
stipulated that failure by VA to provide required notification to 
a claimant cannot be the basis of a grant of an earlier effective 
date for an award of VA benefits.  The RO concluded it was unable 
to assign an earlier effective date for the award of additional 
dependency compensation on this basis.  

The Veteran disagreed with this decision in a letter dated on 
August 26, 2004, and date-stamped as received by the RO on 
September 9, 2004.  He provided specific arguments as to his 
entitlement to additional dependency compensation and his 
allegation of CUE in the prior final rating decision issued in 
October 1991.  Although the RO subsequently treated the Veteran's 
claim as an earlier effective date claim, the Board has explained 
above how this violated the Court's decision in Rudd.  See Rudd 
v. Nicholson, 20 Vet. App. 296 (2006).  To date, the RO has not 
issued a Statement of the Case (SOC) on the Veteran's claim of 
CUE in the October 9, 1991, rating decision, which assigned a 
30 percent rating for service-connected cervical spine disability 
and paid the Veteran as a single Veteran with no dependents.  The 
Board notes that, where a claimant files a notice of disagreement 
and the RO has not issued an SOC, the issue must be remanded to 
the RO for an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-
241 (1999).  Thus, on remand, the RO should provide the Veteran 
with an SOC on his CUE claim.

Accordingly, the appeal is REMANDED for the following actions:

Provide the Veteran and his service 
representative with a Statement of the Case 
(SOC) on the issue of whether an October 9, 
1991, rating decision, which assigned a 
30 percent rating for service-connected 
cervical spine disability and paid the 
Veteran as a single Veteran with no 
dependents, was the product of clear and 
unmistakable error (CUE).  This issue should 
be returned to the Board only if the Veteran 
perfects a timely appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



____________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


